Citation Nr: 1812957	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  16-42 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada



THE ISSUE

Entitlement to service connection for a left foot disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D.S. Chilcote, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1955 to May 1959.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.    

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


REMAND

The Veteran has not been afforded a VA examination in connection with his claim for service connection for a left foot disorder.  The RO concluded that there was no evidence of a left foot injury in service.  Rather, the Veteran's service treatment records showed treatment in September 1957 for a right great toe infection from an ingrown toenail.  However, in his July 2017 VA Form 9, the Veteran alleged that the service treatment records are incorrect.  According to the Veteran, his left foot was run over by a forklift in the fall of 1957 while he was working as a warehouse specialist at Eglin Air Force Base, and he was hospitalized for five days.  He has also submitted a March 2013 lay statement from W.I. (initials used to protect privacy), who served with him at Eglin Air Force Base from 1956 to1958, indicating that the accident in the fall of 1957 involved his left foot.  
The Veteran's complete service treatment records are unavailable.  They are presumed to have been destroyed in the 1973 fire at the St. Louis National Personnel Records Center.  However, the claims file does contain some treatment records from the Eglin Air Force Base hospital dated in September 1957.  Those records appear to be internally inconsistent as to which great toe was treated, the right or the left.  Specifically, records dated on September 9, 1957, alternately show a diagnosis of an ingrown toenail on either the right or left great toe.  In addition, there is a notation of cellulitis without lymphangitis of the left hallux.  Thus, there is some lay and medical evidence both showing that the Veteran may have had left foot problems in service.

When service records are unavailable through no fault of a veteran, the Board has a heightened duty to assist the veteran in developing facts pertinent to his claim.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  This includes obtaining a medical examination and opinion when necessary to make a decision on the claim.  38 U.S.C. § 5103A(d).  Therefore, the Board finds that a VA examination and medical opinion are needed to determine the nature and etiology of any left foot disorder that may be present.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his left foot since his military service that are not already of record.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

A specific request should be made for any outstanding private treatment that the Veteran has received, including from Dr. G.B., a podiatrist at HealthCare Partners Medical Group.  

The AOJ should also obtain any outstanding VA medical records.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any left foot disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file, including the available service treatment records, post-service medical records, and assertions. 

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.

The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran has a left foot disorder that manifested in service or that is otherwise causally or etiologically related to his military service.  In so doing, he or she should address the Veteran's contention that being run over by a forklift during service in 1957 caused his left foot disorder.  The examiner should also consider the March 2013 lay statement and the available service treatment records from September 1957 documenting cellulitis without lymphangitis of the left hallux.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  The AOJ should review the examination report to ensure compliance with this remand.  If the report is deficient in any manner, the AOJ should implement corrective procedures.  

4.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the claim should be readjudicated.  

If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




